DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
  Election of Group I, claims 1-16 was made without traverse in the reply filed on 2/25/2021.

Response to Amendment
Applicants’ amendment filed 2/25/2021 has been entered and considered.  The Examiner agrees that Applicants’ claims overcome the art of record.   A new search was conducted based on the claims, and no new art was found.  Thus, this application is hereby allowed.  
Allowable Subject Matter
Claims 1-16 and 21-24 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
a bottom electrode comprising a first electrically conducive material; a dielectric layer over the bottom electrode; an internal metal layer over the dielectric layer; a ferroelectric layer over the internal metal layer; and a top electrode over the ferroelectric layer, the top electrode comprising a second electrically conductive material, an area of the top electrode being smaller than an area of the internal metal layer, as recited in claim 1, 13 and 

a bottom electrode over a substrate; a dielectric layer and an internal metal layer that are disposed over the bottom electrode, wherein the dielectric layer is between the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898